DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 29 July 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-15 are pending.
Claim 1 is canceled.
Claims 2, 5-7 and 9 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 29 July 2021.
Amendments to the drawings have not been submitted with the amendment filed 29 July 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Robbins (applicant’s agent) on 16 August 2021.
The application has been amended as follows: 
In the claims:
Cancel claims 11-13 and 15.
Explanation for Examiner’s Amendment
Claims 11-13 and 15 are substantial duplicates of claims 5-7 and 9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In order to advance the application to allowance, applicant authorized that claims 11-13 and 15 be canceled.
Allowable Subject Matter
Claims 2-10 and 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 2: the subject matter of the bag-making and packaging machine is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 

“a control unit configured to switch between 
a first mode in which the receiving member contacts the outer surface at a first height position, and 
a second mode in which the receiving member contacts the outer surface at a second height position lower than the first height position,
the first mode being a mode in which the receiving member contacts the outer surface above a seal portion of the packaging material that has been transversely sealed by the transverse sealing mechanism, and 
the second mode being a mode in which the receiving member contacts the seal portion.”
The closest prior art to Goodenough et al. (GB 1444374) teaches a bag-making and packaging machine which meets all of the limitations of claim 2 with the exception of “the second mode being a mode in which the receiving member contacts the seal portion.”  The prior art does not teach or suggest such a limitation and thus there would be no motivation for a skilled artisan to have modified the Goodenough et al. bag-making and packaging machine in order to arrive at the subject matter of claim 2 without resorting to improper hindsight gained only from the applicant’s own disclosure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 August 2021